                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #: _________________
UNITED STATES DISTRICT COURT
                                                                                         12/20/2019
                                                                            DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
BENJAMIN ASHMORE,                                              :
                                                               :
                                    Plaintiff,                 :
                                                               :   ORDER
                  -v.-                                         :
                                                               :   11-CV-8611 (AT) (JLC)
CGI GROUP, INC. and CGI                                        :
FEDERAL INC.,                                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x

JAMES L. COTT, United States Magistrate Judge.

        While discovery has closed in this eight-year-old case, and trial is scheduled

for next spring, two sets of discovery disputes remain pending, with each side

seeking to compel certain discovery from the other. The Court reopened discovery

last summer for limited purposes. It did not envision there would be full-blown

discovery disputes of the magnitude presented since that time, including those now

pending. The parties have pre-trial submissions to make early next year and

another discovery conference would not shed enough additional light to warrant a

further delay in resolving these disputes. It is well-settled that “[a] district court

has wide latitude to determine the scope of discovery.” In re Agent Orange Prod.

Liability Litig., 517 F.3d 76, 103 (2d Cir. 2008); see also SEC v. Rajaratnam, 622

F.3d 159, 180–81 (2d Cir. 2010). Accordingly, the Court has carefully reviewed the

outstanding discovery disputes with an eye toward determining what additional

production, if any, is truly material to advancing the claims and defenses in this




                                                         1
case at this juncture and is also proportional to the needs of the case. In this spirit,

it makes the following rulings:

      Plaintiff’s Motion to Compel

      1. Request Nos. 1-9: Denied. These requests go beyond the scope of the
         limited discovery the Court contemplated when it reopened discovery,
         they are not proportional, and they call for a production of materials and
         information that is unduly burdensome. Additionally, this discovery,
         related to the so-called 49/51 theory, is, as the Court has previously noted,
         “ancillary” to the main claims here. At this late date, the Court is not
         going to order additional discovery on this subject.
      2. Request Nos. 10-13: With the understanding that defendants will produce
         Director-level employee compensation information for employees in Ms.
         Carragher’s sector from 2009 through 2018, as they have represented, the
         requests are otherwise denied. The Court previously (in 2014) denied
         similar requests, and does not believe the record as further developed
         warrants additional production given that the information sought does not
         pertain to relevant comparators.
      3. Request No. 14: Denied.

      Defendants’ Motion to Compel

      1. Request Nos. 1-3: As previously directed, plaintiff is to produce all
         documents concerning his efforts to find subsequent employment as they
         are relevant to mitigation of damages. According to plaintiff, he has
         already produced more than 300 pages of documents, an additional 13
         pages in October, and has agreed to turn over any additional
         documentation. Unless defendants can identify with specificity any
         documents that plaintiff is withholding, it appears plaintiff has complied
         with the Court’s directive.
      2. Request No. 4: Denied.
      3. Request No. 6: Denied.
      4. Request No. 7: Denied.
      5. Request No. 8: Because plaintiff’s damages expert made certain
         projections based on plaintiff’s GPA, the Court directs plaintiff to produce
         his law school transcript (as of January 2020) as it is relevant to his
         mitigation efforts.
      6. Request Nos. 9, 10, and 14: To the extent he has not done so, plaintiff is
         directed to provide complete and unredacted versions of those sections of
         his federal tax returns for 2014 through 2018 that pertain to his income,
         and all documents concerning his wages or income (such as W-2s and/or
         1099s) for calendar year 2019 as soon as they become available
         (presumably plaintiff’s 2019 federal tax return will not be available until

                                           2
         at or around the trial itself, but if is available before the trial it should be
         produced). All other requests are denied.
      7. Request Nos. 12 and 13: Denied.
      8. Request No. 11: Denied.

   All production must be completed no later than January 6, 2020 (except for

plaintiff’s documents related to his 2019 wages and income, which must be

produced by February 14, 2020 unless there is good cause shown why it should be

further delayed).

   Finally, the parties are directed to file their letters related to defendants’ motion

to compel on the docket, with whatever necessary redactions are deemed

appropriate in light of the protective order in this case. The Court will thereafter

determine whether the information should remain redacted.

          SO ORDERED.

Dated: December 20, 2019
       New York, New York




                                            3
